Poe
eet

+ Hétebr DY eek)
rie Law orrices oF O9! pCGd Ore es Ute,

     

it
eo

 

 

JUDITH VARGAS

A Ce
March 29, 2020 ATES 35 2p
, ~

Via ECF

Hon. Lewis A. Kaplan :
United States Courthouse

500 Peari St.

New York, NY 10007-1312 USbT

Re: United States v. Miguel Colon, 11-CR-59 (LAK) 3. x, 20 2
Emergency Request for Release on Bail in Light of COVID-19 Pandemic and Threat to BOP
Inmates

Honorable Judge Kaplan:

Miguel Colon urgently and respectfully moves the Court for an order granting his release on bail in
light of the current nationwide emergency health crisis. Information now exists that was not known
at the time of Mr. Colon’s last court appearance “that has a material bearing on the issue whether
there are conditions of release that will reasonably assure the appearance of [Mr. Colon] as required
and the safety of the community.” See 18 U.S.C. § 3142(f). If released, Mr. Coton will return to his
home in the Bronx, where he resides with his domestic partner, with electronic mon itoring. The
government does not consent to our request, however the current health emergency constitutes an
exigency warranting Mr. Colo’s immediate release.

We make this request for Mr. Colon’s immediate release from the Metropolitan Correctional Center
(MCC) in light of the rapidly changing public health crisis that imperils Mr. Colon’s physical and
mental health. See 18 U.S.C. § 3 142(g)(3)(A) (listing a person’s “physical and mental condition” as
one of the release factors to be considered in a bail application).

Mr. Colon, who is 30 years old and suffers from asthma, is in the high-risk category for COVID-19
as defined by the Centers for Disease Control. ! Yesterday, we learned that Mr. Colon has been
identified by the MCC itself as a vulnerable inmate under CDC guidelines. Since January 2020, he
has been incarcerated in MCC New York ona violation of supervised release warrant, where he is
now housed in a shared dorm space with more than 96 other at-risk inmates, all of whom share a
single toilet and 6 showers, of which only 4 work. Earlier this week, the Bureau of Prisons disclosed
that an MCC inmate had tested positive for COVID-19. I also learned recently that at least two
other inmates in MCC may have tested positive. Just today Mr. Colon sent me the following via
email: “there are 6 showers (witch only 4 work) for a total of 96 inmates. I'm real ly concerned at
this point there are various inmates in my unit that are starting to show symptoms and the medical
staff are not providing test or medical assistance unless they said "symptoms are showing signs of
fatality. officers that are working with infected inmates also come to work this unit maximizing the
chances of spread.* “

 

' See CDC, Coronavirus Disease 2019 (COVID-19), People Who Need Extra Precaution, by the
Centers for Disease Control! and Prevention, at - trace wade coe nergy le EES Soe NEE

   

Posie aii),

 
